Citation Nr: 0505862	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than August 7, 1992 
for the award of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from March 1972 to November 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2003.  This matter was 
originally on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky.

In an October 1994 rating decision, the RO decided that the 
veteran was entitled to both compensation benefits and 
pension benefits for paranoid schizophrenia.  As it was more 
advantageous to the veteran that he be awarded compensation 
benefits, the RO awarded compensation benefits.  In the 
instant claim, the veteran has advanced the argument that he 
is entitled to retroactive disability pension benefits.  This 
issue has not been developed for appellate consideration; 
therefore, the Board cannot consider this claim.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's disability claim for paranoid schizophrenia 
was filed over a year from his separation from service; the 
effective date for the grant of service-connection of 
paranoid schizophrenia is the date of receipt of his claim, 
August 7, 1992.  





CONCLUSION OF LAW

The requirements for an effective date earlier than August 7, 
1992, for a grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A.     §§ 5103, 
5103A, 5110(a),(b) (West 2002); 38 C.F.R. §§ 3.151(a), 3.155, 
3.157(b)(2), 3.159, 3.400(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2001 rating decision, 
January 2002 Statement of the Case (SOC), October 2002 
Supplemental Statement of the Case (SSOC), January 2003 SSOC, 
May 2004 SSOC, and July 2004 SSOC, which together provided 
the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the denial.  The 
January 2002 SOC and May 2004 SSOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  

Lastly, the Board notes that pursuant to its October 2003 
Remand, in correspondence dated in January 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in May 2004 and 
July 2004 and the SSOCs were provided to the veteran.  Also, 
the Board notes that the notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

The Board acknowledges that the January 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claim.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  For the reasons discussed above, the Board also 
finds that the RO complied with the Board's October 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

By virtue of the Board's October 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.
 
On August 7, 1992, the RO received from the veteran VA Form 
21-526 (Veteran's Application For Compensation or Pension) 
for disability benefits for paranoid schizophrenia.  In the 
application, the veteran reported that the only claim for 
benefits he previously filed with VA was for Veterans 
educational assistance under Chapter 33 or Chapter 34.  

The RO originally denied service connection for a psychiatric 
disorder in a May 1993 rating decision.  Thereafter, in an 
October 1994 rating decision, the RO granted service 
connection for schizophrenia, paranoid and assigned a 100 
percent evaluation, effective August 7, 1992.  The veteran 
initiated the instant claim in October/November 2000.

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A.                   § 
5110(a)(b) (West 2002); 38 C.F.R. § 3.400(b)(2)(2004).  

The RO received the veteran's original claim of entitlement 
to service connection for paranoid schizophrenia on August 7, 
1992.  The record fails to show any communication or action, 
indicating an intent to apply for benefits under the laws 
administered by VA from the veteran, an authorized 
representative, or any other duly authorized person acting on 
his behalf, that may be considered an informal claim for 
compensation benefits for paranoid schizophrenia between the 
veteran's discharge from service in November 1976 and August 
7, 1992, the date of receipt of a claim for disability 
benefits.  38 C.F.R. § 3.155 (2004).  The record similarly 
shows that the veteran did not file a specific claim or 
formal claim for compensation benefits for paranoid 
schizophrenia at any time between November 1976 and August 7, 
1992.  38 C.F.R. § 3.151 (2004).  

Moreover, although certain private medical records are dated 
prior to August 7, 1992, they were received by VA after 
August 7, 1992.  The date of receipt by VA of private medical 
records, not the date treatment was rendered, constitutes the 
date of an "informal" claim.  38 C.F.R. §§ 3.155, 
3.157(b)(2) (2004).  Therefore, none of the private medical 
records received by VA after August 7, 1992, would provide a 
basis for an award of an effective date earlier than August 
7, 1992.  

In conclusion, the Board notes that the veteran's disability 
claim was filed over a year from his separation from service.  
By application of law, service connection is warranted for 
paranoid schizophrenia effective August 7, 1992, date of 
receipt of claim.  Accordingly, the veteran's claim for 
entitlement to a grant of an effective date prior to August 
7, 1992 for paranoid schizophrenia is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) 
(providing that where the law and not the evidence is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).









ORDER

An effective date earlier than August 7, 1992 for the award 
of service connection for paranoid schizophrenia is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


